United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                ___________

                                No. 96-3844
                                ___________

Darwin E. Conley,                     *
                                      *
             Appellant,               *
                                      *
       v.                             *
                                      *
George Adams; Michael Dixon; Clifton *
Bowen; John Sydow; Arthur Wood;       *
James H. Crosby; Larry Wilhite;       *   Appeal from the United States
James Eberle; Ronnie Boyd;            *   District Court for the
Robert I. Williams; Nancy; Gerald     *   Western District of Missouri.
Bommel; James Rowland; Matthew        *
Irwin; John Douglas; Raymond F. Kidd; *       [UNPUBLISHED]
Robertson; Bales; McCormick; Betty    *
Jaeger; David Dormire; Michael        *
Groose; Dora Schriro; George          *
Lombardi,                             *
                                      *
             Appellees.               *


                                ___________

                       Submitted: November 7, 1997
                           Filed: November 19, 1997
                               ___________

Before McMILLIAN, BEAM, and MURPHY, Circuit Judges.
                            ___________
PER CURIAM.

       Darwin E. Conley appeals from the district court&s1 order granting defendants
summary judgment in this 42 U.S.C. § 1983 action arising from prison discipline and
conditions of confinement. Upon our careful review of the record, we summarily affirm
the judgment of the district court. See 8th Cir. R. 47A(a).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of Missouri.


                                         -2-